Citation Nr: 1223622	
Decision Date: 07/09/12    Archive Date: 07/18/12

DOCKET NO.  09-17 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and wife


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2011, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge. 

This issue of service connection was previously before the Board in May 2011 at which time it was remanded for additional development.  In complying with the Board's request for additional medical records, in June 2011, the Appeals Management Center (AMC) in Washington, D.C. received records from the U.S. Naval Hospital.  However, in reviewing the most recent supplemental statement of the case (SSOC) issued in July 2011, it appears that the RO did have a chance to review this evidence.  As there is no waiver of review of the evidence by the agency of original jurisdiction, a referral to the RO of this evidence is required.  38 C.F.R. § 20.1304.  And since the matter is being remanded, the RO will have the opportunity to consider this evidence. 
 
In light of the fact that all of the development directed by the prior remand has not been completed, the Board in turn is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.  See Stegall v. West, 11 Vet. App. 268 (1998).  


REMAND

In the prior May 2011 remand, the Board noted that some of the Veteran's relevant VA treatment records were not associated with the claims file.  Specifically, the Board pointed out that, in January 2000, January 2001, April 2001, January 2002, and June 2004, the Veteran underwent audiological testing at the VA Medical Center in Gainesville, Florida; however, the results of this audiological testing were not associated with the claims.  While the RO/AMC requested and obtained the audiological evaluations, the actual audiograms that were produced in conjunction with these examinations were not acquired.  These records must be obtained on remand, especially in light of the fact that the RO denied service connection for the right ear hearing loss, partly based on the fact that the Veteran does not have a disability as defined by VA.  The Court has held, in Stegall v. West, 11 Vet. App. 268 (1998) that a Remand by the Court or the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders. 

Furthermore as noted above, since the issuance of the last SSOC, the Board received additional medical evidence relevant to the issue on appeal.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant, and since an SSOC pertaining to that evidence has not been issued, this evidence must be referred back to the RO.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, in order to give the Veteran every consideration with respect to the present appeal, it is the Board's opinion that further development of the case is necessary.  This case is being returned to the RO via the AMC, and the Veteran will be notified when further action on his part is required.  

Accordingly, this case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's treatment records regarding his hearing loss, to include copies of all audiological test results, from the VA Medical Center in Gainesville, Florida, dated from January 2000, forward; and from the VA Outpatient Clinic in Daytona Beach, Florida, from November 2007, forward.  Again, VA treatment notes show that the Veteran underwent several audiograms (to include in January 2000, January 2001, April 2001, January 2002, and June 2004) but the actual results of these audiograms are not included in the current treatment records and must be obtained.  If these records are not available, a negative reply is required.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the action taken in the preceding paragraph, readjudicate the issue on appeal, with consideration of all evidence obtained since the issuance of the SSOC in July 2011.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


